Name: 2009/119/EC: Council Decision of 10Ã February 2009 appointing a German member and a German alternate member of the Committee of the Regions
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2009-02-12

 12.2.2009 EN Official Journal of the European Union L 41/16 COUNCIL DECISION of 10 February 2009 appointing a German member and a German alternate member of the Committee of the Regions (2009/119/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal of the German Government, Whereas: (1) On 24 January 2006, the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) A members seat on the Committee of the Regions has become vacant following the expiry of the mandate of Mr Markus SÃ DER. An alternate members seat on the Committee of the Regions has become vacant following the expiry of the mandate of Mr GÃ ¼nther BECKSTEIN, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2010: (a) as member:  Ms Emilia MÃ LLER, Staatsministerin fÃ ¼r Bundes- und Europaangelegenheiten in der Bayerischen Staatskanzlei; and (b) as alternate member:  Mr Horst SEEHOFER, Bayerischer MinisterprÃ ¤sident. Article 2 This Decision shall take effect on the day of its adoption. Done at Brussels, 10 February 2009. For the Council The President M. KALOUSEK (1) OJ L 56, 25.2.2006, p. 75.